By the Court—Bosworth, Ch. J.
The second section of chapter 112 of the Laws of 1845, (p. 91,) authorizes a Receiver to sue in his own name for any debt, claim or demand transferred to him, or to the possession or control of which he is entitled as such Receiver. The plaintiff being a Receiver, and being expressly authorized by statute to sue in his own name, *616the notes' in question, he is not personally liable to the defendants for their costs of' the action, .unless the Court directs the same,to,be paid by him personally, “for mismanagement or bad faith in such action.” (Code, § 317.) The Court has not so-ordered. ■ The execution, therefore, was irregularly issued. The order appealed from must be reversed, and the .execution be set aside.
Ordered accordingly.